Case 20-10343-LSS   Doc 1216   Filed 09/02/20   Page 1 of 8
Case 20-10343-LSS   Doc 1216   Filed 09/02/20   Page 2 of 8

                    EXHIBIT A
                                                  Case 20-10343-LSS                            Doc 1216                    Filed 09/02/20                   Page 3 of 8
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                    Description                                           Name                                      Address                        Fax                         Email             Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                               Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                               1700 Redbud Blvd, Ste 300
                                                                                               McKinney, TX 75069
Notice of Appearance/Request for Notices.            Adams and Reese LLP                       Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                    6075 Poplar Ave, Ste 700
America, Inc.                                                                                  Memphis, TN 38119
Notice of Appearance/Request for Notices             A.M. Saccullo Legal, LLC                  Attn: Anthony M. Saccullo                    302-836-8787    ams@saccullolegal.com              Email
Counsel for Jorge Vega and all other current or                                                Attn: Mary E. Augustine, Esq.                                meg@saccullolegal.com
future personal injury claimants                                                               27 Crimson King Drive
                                                                                               Bear, DE 19701
Notice of Appearance/Request for Notices             Andrews & Thornton                        Attn: Anne Andrews                           949-315-3540    aa@andrewsthornton.com             Email
Counsel for Jorge Vega and all other current or                                                Attn: John C. Thornton
future personal injury claimants                                                               4701 Von Karman Ave, Suite 300
                                                                                               Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                       Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com            Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                            500 Delaware Avenue, 8th Floor
America                                                                                        P.O. Box 1150
                                                                                               Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                      302-644-0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                             1413 Savannah Rd, Ste 1
                                                                                               Lewes, DE 19958

Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                         jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                5260 North Palm Avenue, Suite 421
                                                                                               Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                  Attn: Erin R. Fay                                            efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                    Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                               600 N King St, Ste 400
City Fire Insurance Company                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                         Attn: David M. Klauder                       302-397-2557    tbielli@bk-legal.com               Email
Counsel for Various Tort Claimants                                                             1204 N. King Street                                          dklauder@bk-legal.com
                                                                                               Wilmington, DE 19801
Notice of Appearance and Request for Notices         Blank Rome LLP                            Attn: Stanley B. Tarr                                        tarr@blankrome.com                 Email
Counsel to the Coalition of Abused Scouts for                                                  1201 N Market St, Ste 800
Justice                                                                                        Wilmington, DE 19801

Notice of Appearance and Request for Notices         Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                     1225 N King St, Ste 1000
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                    320 W Ohio St, Ste 3W
                                                                                               Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: David J. Molton                                        DMolton@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                  7 Times Square
Justice                                                                                        New York, NY 10036

Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: Sunni P. Beville                                       sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                  Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                        1 Financial Ctr
                                                                                               Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                55 Second Street, 17th Floor
                                                                                               San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                                P.O. Box 171443
                                                                                               Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                         235 N. Edgeworth St.
                                                                                               P.O. Box 540
                                                                                               Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP            Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com           Email
for Jane Doe, Party in Interest                                                                1313 N Market St, Ste 5400
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                   Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                               Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania               Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                       Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                            651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                  Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                       Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                               1201 N Market St, 20th Fl
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                         Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                               Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                               350 Mount Kemble Ave.
                                                                                               PO Box 1917
                                                                                               Morristown, NJ 0796
Notice of Appearance and Request for Notices         Crew Janci LLP                            Attn: Stephen Crew                                           peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                       Attn: Peter Janci                                            steve@crewjanci.com
                                                                                               1200 NW Naito Pkwy, Ste 500
                                                                                               Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP         Cross & Simon, LLC                                                                                     csimon@crosslaw.com                Email
                                                                                                                                                            kmann@crosslaw.com




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                            Page 1 of 6
                                                  Case 20-10343-LSS                                   Doc 1216                    Filed 09/02/20               Page 4 of 8
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                   Description                                               Name                                           Address                    Fax                        Email                   Method of Service
Notice of Appearance and Request for Notices          Crowell & Moring LLP                            Attn: Mark D. Plevin                      415-986-2827   mplevin@crowell.com                      Email
Counsel to American Zurich Insurance Company                                                          Attn: Austin J. Sutta                                    asutta@crowell.com
                                                                                                      3 Embarcadero Center, 26th Fl
                                                                                                      San Francisco, CA 94111
Notice of Appearance and Request for Notices          Crowell & Moring LLP                            Attn: Tacie H. Yoon                       202-628-5116   tyoon@crowell.com                        Email
Counsel to American Zurich Insurance Company                                                          1001 Pennsylvania Ave, NW
                                                                                                      Washington, D.C. 20004

Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                                     Attn: Jason P. Hood                                      Jason.Hood@davieshood.com                Email
for Chicksaw Council, BSA, Inc.                                                                       22 North Front Street, Suite 620
                                                                                                      Memphis, TN 38103-2100
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                   Email
Counsel for Girl Scouts of the United States of                                                       Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                               51 W 52nd St
                                                                                                      New York, NY 10019
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com                 Email
Counsel for Girl Scouts of the United States of                                                       Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                               300 Delaware Ave, Ste 1010
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                                     amish@doshilegal.com                     Email
Counsel to Oracle America, Inc.                                                                       1979 Marcus Ave, Ste 210E
                                                                                                      Lake Success, NY 11042
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317-569-4800   michael.pompeo@faegredrinker.com         Email
Counsel for The Roman Catholic Diocese of                                                             1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                    New York, NY 10036-2714
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for The Roman Catholic Diocese of                                                             Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                    222 Delaware Ave, Ste 1410
                                                                                                      Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                           317-569-4800   jay.jaffe@faegredrinker.com              Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     600 E. 96th St, Ste 600
End Popcorn Company                                                                                   Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                   Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302-394-9228   drichards@finemanlawfirm.com             Email
Counsel for National Union Fire Insurance Co of PA,                                                   1300 N King St
AIG                                                                                                   Wilmington, DE 19801
Notice of Appearance and Request for Notices          Flordia M. Henderson                            P.O. Box 30604                            901-348-4409   flordia@fhendersonlaw.net                Email
Counsel for Trennie L. Williams and Kiwayna H.                                                        Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor


Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Richard J. Bernard                  212-687-2329   rbernard@foley.com                       Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Victor Vilaplana                    858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow                    312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                                      ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notices              Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices          Gilbert LLP                                     Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Core Parties                                          Internal Revenue Service                        Centralized Insolvency Operation          855-235-6787                                            First Class Mail
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                         Attn: Reann Warner                        302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                         Attn: Thomas C. Crumplar                                 tom@jcdelaw.com
                                                                                                      750 Shipyard Dr., Suite 200
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                     Attn: Leander L. James                    208-664-1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                     Attn: Craig K. Vernon                                    cvernon@jvwlaw.net
                                                                                                      Attn: R. Charlie Beckett                                 rbeckett@jvwlaw.net
                                                                                                      1626 Lincoln Wy
                                                                                                      Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr                803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                        500 Taylor St, Ste 301
                                                                                                      Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                         Attn: Phil Martin                                        louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                              Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton                  206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly                    432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                                 dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 2 of 6
                                                Case 20-10343-LSS                                    Doc 1216                         Filed 09/02/20          Page 5 of 8
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                           Name                                                Address                Fax                          Email                Method of Service
Notice of Appearance and Request for Notices       Klehr Harrison Harvey Branzburg LLP                 Attn: Morton R. Branzburg                              mbranzburg@klehr.com                  Email
Counsel to Abuse Victims                                                                               1835 Market St, Ste 1400
                                                                                                       Philadelphia, PA 19103
Notice of Appearance/Request for Notices           Kramer Levin Naftalis & Frankel LLP                 Attn: Thomas Moers Mayer               212-715-8000    tmayer@kramerlevin.com                Email
Counsel for the Official Committee of Unsecured                                                        Attn: Rachel Ringer                                    rringer@kramerlevin.com
Creditors                                                                                              Attn: David E. Blabey Jr.                              dblabey@kramerlevin.com
                                                                                                       Attn: Jennifer R. Sharret                              jsharret@kramerlevin.com
                                                                                                       Attn: Megan M. Wasson                                  mwasson@kramerlevin.com
                                                                                                       177 Ave of the Americas
                                                                                                       New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Adam J. Goldberg                 212-751-4864    adam.goldberg@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                   885 3rd Ave
Saints                                                                                                 New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Jeffrey E Bjork                  213-891-8763    jeff.bjork@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                   Attn: Kimberly A Posin                                 kim.posin@lw.com
Saints                                                                                                 Attn: Nicholas J Messana                               nicholas.messana@lw.com
                                                                                                       355 S Grand Ave, Ste 100
                                                                                                       Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices       Linebarger Goggan Blair & Sampson, LLP              Attn: Don Stecker                      210-225-6410    sanantonio.bankruptcy@publicans.com   Email
Counsel to Ector CAD                                                                                   112 E Pecan St, Ste 2200
                                                                                                       San Antonio, TX 78205
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP              Attn: Elizabeth Weller                 469-221-5003    dallas.bankruptcy@publicans.com       Email
Counsel for Dallas County                                                                              2777 N. Stemmons Fwy, Ste 1000
                                                                                                       Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP             Attn: John P. Dillman                  713-844-3503    houston_bankruptcy@publicans.com      Email
Counsel for Houston Liens, Harris County, Cleveland                                                    P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                             Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                               Attn: Alan C. Hochheiser               216-472-8510    ahochheiser@mauricewutscher.com       Email
Counsel for AmTrust North America, Inc. on behalf                                                      23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                             Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC               Attn: Tara LeDay                       512-323-3205    tleday@mvbalaw.com                    Email
Counsel for The County of Anderson, Texas, The                                                         P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                    Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas

Notice of Appearance/Request for Notices           McDermott Will & Emery LLP                         Attn: Ryan S. Smethurst                 202-756-8087    rsmethurst@mwe.com                    Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                                mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance and Request for Notices      Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson           269-382-0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                                                            277 S Rose St, Ste 5000
                                                                                                      Kalamazoo, MI 49007
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                   617-542- 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                                    ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                              lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                      508-898-1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                      508-791-8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                         573-751-7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin                  302-656-2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                     rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman                 302-571-1750    jwaxman@morrisjames.com               Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                     emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices          Morris James LLP                                    Attn: Brett D. Fallon                   302-571-1750    bfallon@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                                   bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                    Attn: Derek C. Abbott                   302-658-7036    dabbott@mnat.com                      Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                       jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                        emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                                 aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                                   ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Nagel Rice LLP                                      Attn: Bradley L Rice                   973-618-9194    brice@nagelrice.com                   Email
Counsel for Jack Doe, Creditor and Defendant in                                                        103 Eisenhower Pkwy
Adversary Case                                                                                         Roseland, NJ 07068
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP     Attn: Matthew S. Sorem                 312-585-1401    msorem@nicolaidesllp.com              Email
Counsel for Allianz Global Risks US Insurance                                                          10 S. Wacker Dr., 21st Floor
Company                                                                                                Chicago, IL 60606



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 3 of 6
                                                Case 20-10343-LSS                            Doc 1216                      Filed 09/02/20          Page 6 of 8
                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                   Description                                         Name                                         Address               Fax                           Email                 Method of Service
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP           A n: William E. Winﬁeld               805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                            300 E Esplande Dr, Ste 1170
                                                                                             Oxnard, CA 93036
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                    1301 Ave of the Americas
Association                                                                                  New York, NY 10019-6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr           214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                    Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                  Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                             2200 Ross Avenue, Suite 3600
                                                                                             Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General              Attn: Christopher S. Murphy           512-936- 1409   christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                           Attn: Sherri K. Simpson                               sherri.simpson@oag.texas.gov
                                                                                             Bankruptcy & Collections Division
                                                                                             P.O. Box 12548
                                                                                             Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee    Attn: David L. Buchbinder             302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                          Attn: Hannah Mufson McCollum                          hannah.mccollum@usdoj.gov                Email
                                                                                             844 King St, Suite 2207
                                                                                             Lockbox 35
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP      Attn: James I. Stang                  302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                     Attn: Linda F. Cantor                                 lcantor@pszjlaw.com
                                                                                             10100 Santa Monica Blvd, 13th Fl
                                                                                             Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP      Attn: Robert Orgel                    302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                    Attn: James O'Neill                                   joneill@pszjlaw.com
                                                                                             Attn: John Lucas                                      jlucas@pszjlaw.com
                                                                                             Attn: Ilan Scharf                                     ischarf@pszjlaw.com
                                                                                             919 N Market St.,17th Floor
                                                                                             P.O. Box 8705
                                                                                             Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation   Attn: Patricia Kelly, CFO             202-326-4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                     Attn: Cassandra Burton, Attorney                      burton.cassandra@pbgc.gov
Corporation                                                                                  Attn: Craig Fessenden                                 fessenden.craig@pbgc.gov
                                                                                             1200 K St NW
                                                                                             Washington, DC 20005
Notice of Appearance/Request for Notices              Pfau Cochran Vertetis Amala PLLC       Attn: Michael T. Pfau                 206-623-3624    michael@pcvalaw.com                      Email
Counsel for Various Tort Claimants                                                           Attn: Jason P. Amala                                  jason@pcvalaw.com
                                                                                             Attn: Vincent T. Nappo                                vnappo@pcvalaw.com
                                                                                             403 Columbia Street, Suite 500
                                                                                             Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                     Attn: Angela Z Miller                 716-852-6100    amiller@phillipslytle.com                Email
Counsel for Pearsons Education, Inc. and NSC                                                 One Canalside, 125 Main St
Pearsons, Inc.                                                                               Buffalo, NY 14203,
ENR                                                   Raul Diaz                                                                                    rauldiaz2503@gmail.com                   Email
Notice of Appearance/Request for Notices              Reed Smith LLP                         Attn: Kurt F. Gwynne                  302-778-7575    kgwynne@reedsmith.com                    Email
Counsel to the Official Committee of Unsecured                                               Attn: Katelin A. Morales                              kmorales@reedsmith.com
Creditors                                                                                    120 N Market St, Ste 1500
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA           Attn: Michael Merchant                302-651-7701    merchant@rlf.com                         Email
Counsel for The Church of Jesus Christ of Latter-day                                         Attn: Brett Haywood                                   haywood@rlf.com
Saints                                                                                       One Rodney Square
                                                                                             920 N King St
                                                                                             Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP    Attn: Richard A. Barkasy, Esq.        302-888-1696    rbarkasy@schnader.com                    Email
Jointly as the Surviving Parents of E.J.K., a Minor                                          Attn: Kristi J. Doughty, Esq.                         kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.        Attn: R. Karl Hill                    302-888- 0606   khill@svglaw.com                         Email
Counsel for Liberty Mutual Insurance Company                                                 222 Delaware Ave, Ste 1500
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                                michael.marchese@scouting.org            Email
Sequoia Council of Boy Scouts, Inc.                                                          6005 N. Tamera Avenue
                                                                                             Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                       Attn: James P. Ruggeri                202-469-7751    jruggeri@goodwin.com                     Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Joshua D. Weinberg                              jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                             Attn: Michele Backus Konigsberg                       mkonigsberg@goodwin.com
City Fire Insurance Company                                                                  Attn: Abigail W. Williams                             awilliams@goodwin.com
                                                                                             1875 K St NW, Ste 600
                                                                                             Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                       Attn: Eric S. Goldstein               860-251-5218    egoldstein@goodwin.com                   Email
Counsel for Hartford Accident and Indemnity                                                  One Constitution Plaza                                bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                             Hartford, CT 06103-1919                               bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                           Attn: Blair Warner                    312-853-7036    blair.warner@sidley.com                  Email
Counsel for Debtor                                                                           Attn: Matthew Evan Linder                             mlinder@sidley.com
                                                                                             Attn: Thomas A. Labuda, Jr.                           tlabuda@sidley.com
                                                                                             Attn: Karim Basaria                                   kbasaria@sidley.com
                                                                                             One South Dearborn Street
                                                                                             Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                      Attn: Jessica C. Boelter              212-839-5599    jboelter@sidley.com                      Email
Counsel for Debtor                                                                           787 Seventh Avenue
                                                                                             New York, NY 10019
Notice of Appearance/Request for Notices              Stamoulis & Weinblatt LLC              Stamoulis & Weinbla LLC                               stamoulis@swdelaw.com                    Email
Counsel for Century Indemity Company, as                                                     A n: Stama os Stamoulis                               weinblatt@swdelaw.com
successor to CCI Insurance Company                                                           A n: Richard Weinbla
                                                                                             800 N West St, Ste 800
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices             Stark & Stark, PC                       Attn: Joseph H Lemkin                 609-896-0629    jlemkin@stark-stark.com                  Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                         P.O. Box 5315
action pending in the Superior Court of New Jersey,                                          Princeton, NJ 08543
Essex County



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                          Page 4 of 6
                                                  Case 20-10343-LSS                               Doc 1216                    Filed 09/02/20                    Page 7 of 8
                                                                                                               Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                     Description                                               Name                                     Address                         Fax                          Email             Method of Service
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC            Attn: William D. Sullivan                      302-428-8195   bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                            919 N Market St, Ste 420
J. Pai                                                                                            Wilmington, DE 19801

Notice of Appearance/Request for Notices              Synchrony Bank                              c/o PRA Receivables Management, LLC            757-351-3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                               Attn: Valerie Smith
                                                                                                  P.O. Box 41021
                                                                                                  Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County     Attn: President                                                                                    First Class Mail
                                                                                                  P.O. Box 307
                                                                                                  Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                  Attn: John Stump, Esq.
                                                                                                  Chase Tower - Eighth Fl
                                                                                                  707 Virginia St E.
                                                                                                  Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC               Attn: James Tobia                              302-656-8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                  1716 Wawaset St
minor by his mother Nichole Erickson                                                              Wilmington, DE 19806


Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC               Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                            1225 King St.
                                                                                                  Suite 800
                                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                          Attn: Thomas S. Neuberger                      302-655-0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                     Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
                                                                                                  17 Harlech Dr.
                                                                                                  Wilmington, DE 19807
Notice of Appearance and Request for Notices          The Powell Firm, LLC                        Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                      Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                        1201 N Orange St, Ste 500
                                                                                                  P.O. Box 289
                                                                                                  Wilmington, DE 19899
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                     Attn: Tad Thomas                               877-955-7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                     Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                  9418 Norton Commons Blvd, Ste 200
                                                                                                  Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor - Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615-741-3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                   Insurance                                   Division
                                                                                                  Attn: Laura L. McCloud
                                                                                                  PO Box 20207
                                                                                                  Nashville, Tennessee 37202-0207
Notice of Appearance/Request for Notices              Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                           203-366-8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                           Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
                                                                                                  64 Lyon Ter
                                                                                                  Bridgeport, CT 06604
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302-421-8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                     Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                         1313 Market St, Ste 5100
                                                                                                  P.O. Box 1709
                                                                                                  Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404-885-3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                     Attn: Matthew G. Roberts                                      matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                         600 Peachtree St NE, Ste 3000
                                                                                                  Atlanta, GA 30308
Notice of Appearance and Request for Notices          Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg                       302-658-4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                      750 Shipyard Dr, Ste 400
                                                                                                  P.O. Box 2092
                                                                                                  Wilmington, DE 19899-2092
Core Parties                                          United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                                  Room 2242
                                                                                                  Washington, DC 20530-0001
Core Parties                                          US Attorney For Delaware                    Attn: David C Weiss                            302-573-6220   usade.ecfbankruptcy@usdoj.gov        First Class Mail
                                                                                                  1007 Orange St, Ste 700                                                                            Email
                                                                                                  P.O. Box 2046
                                                                                                  Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                  Attn: Richard Mason                            212-403-2252   rgmason@wlrk..com                    First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                                 Attn: Douglas Mayer                                           dkmayer@wlrk.com                     Email
the Boy Scouts of America                                                                         Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
                                                                                                  51 W 52nd St
                                                                                                  New York, NY 10019
Notice of Appearance/Request for Notices              Wanger Jones Helsley, PC                    Attn: Riley C. Walter                                         rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                   265 E. River Park Circle, Suite 310
                                                                                                  Fresno, CA 93720
Notice of Appearance/Request for Notices              Ward and Smith, P.A.                        Attn: Paul A Fanning                           252-215-4077   paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                       P.O. Box 8088
                                                                                                  Greenville, NC 27835-8088
Notice of Appearance/Request for Notices              Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                                        rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                                  The Renaissance Centre
America, Inc.                                                                                     405 North King Street, Suite 500
                                                                                                  Wilmington, Delaware 19801
Notice of Appearance/Request for Notices              Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                          tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                                  Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                     Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices              Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                          202-663-6363   craig.goldblatt@wilmerhale.com       Email
Counsel for the Columbia Casualty Company and                                                     1875 Pennsylvania Ave NW
The Continental Insurance Company                                                                 Washington, DC 20006
Notice of Appearance/Request for Notices              Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                             302-252-4330   matthew.ward@wbd-us.com              Email
Counsel for JPMorgan Chase Bank, National                                                         Attn: Morgan Patterson                                        morgan.patterson@wbd-us.com
Association                                                                                       1313 N Market St, Ste 1200
                                                                                                  Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                               Page 5 of 6
                                            Case 20-10343-LSS                   Doc 1216                    Filed 09/02/20         Page 8 of 8
                                                                                             Exhibit A
                                                                                      Core/2002 Service List
                                                                                     Served as set forth below

                    Description                                   Name                               Address               Fax                        Email      Method of Service
Core Parties                                  Young Conaway Stargatt & Taylor   Attn: James L. Patton, Jr           302-576-3325   jpatton@ycst.com           First Class Mail
Counsel for Prepetition Future Claimants’                                       Attn: Robert Brady                                 rbrady@ycst.com            Email
Representative                                                                  Attn: Edwin Harron                                 eharron@ycst.com
                                                                                Rodney Square
                                                                                1000 N King St
                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                             Page 6 of 6
